Citation Nr: 0815823	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a left knee injury.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, and thereafter served in the Tennessee 
National Guard.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the claim to reopen a claim 
for entitlement to service connection for residuals of a left 
knee injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In June 1989, the veteran filed a claim for entitlement to 
service connection for residuals of a left knee injury.  In 
an August 1989 rating decision, that claim was denied.  A 
physical examination report was obtained shortly thereafter.  
In an October 1989 rating decision, the RO confirmed that the 
veteran's claim for entitlement to service connection for 
residuals of a left knee injury was denied.  The RO notified 
the veteran of that adverse decision by a November 1989 
letter.  Since the veteran did not file a notice of 
disagreement with respect to that decision, the decision 
became final.  38 C.F.R. § 20.1103 (2007).    

As a result, this claim for entitlement to service connection 
for residuals of a left knee injury may not be reopened until 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been obtained.  38 U.S.C.A. § 5108 (West 
2002); Spalding v. Brown, 10 Vet. App. 6, 10 (1997) (after a 
final decision has been issued, the claim may not be reopened 
unless new and material evidence is submitted or secured with 
respect to a previously denied claim; if such evidence is 
obtained, VA must reopen that claim and evaluate the merits 
of the claim in light of all the evidence, both new and old).

Although the claim cannot be reopened until new and material 
evidence has been obtained, VA nevertheless has a duty to 
assist a claimant in obtaining evidence to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Evidence 
that the veteran asks VA to obtain may meet the requirements 
for new and material evidence set forth in 38 C.F.R. 
§ 3.156(a).  

In January 2005, VA received an executed VA Form 21-4142 
(Authorization and Consent to Release Information to the VA) 
that authorized VA to obtain records from both Dr. Manugian 
and the Methodist North Surgery Center.  VA sought and 
obtained Dr Manugian's treatment records.  But nothing in the 
claims folder indicates that the RO requested treatment 
records from the surgery center.  As those records may 
constitute new and material evidence, a remand is necessary 
for the purpose of obtaining such records. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for the left 
knee from Methodist North Surgery Center 
in Memphis, Tennessee.  

2.  Readjudicate the issue on appeal.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



